Citation Nr: 1044054	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-22 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as secondary to a 
back disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied service connection for hypertension and peripheral 
neuropathy, and determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a back disorder. 

In February 2010, the Veteran testified at a personal hearing 
held before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied in a 
January 1971 rating decision.

2.  The evidence received since the January 1971 rating decision 
was not previously of record and relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a back disorder.

3.  Competent evidence of a back disorder in service, 
manifestations of arthritis within one year following the 
Veteran's discharge from service, or of a nexus between a back 
disorder and service, is not of record.

4.  Competent evidence of a current diagnosis of peripheral 
neuropathy of the bilateral lower extremities, is not of record.

5.  Service connection is not in effect for any disability.


CONCLUSIONS OF LAW

1.  The January 1971 rating decision that denied entitlement to 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted since the 
January 1971 rating decision and the claim of entitlement to 
service connection for a back disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  A back disorder was not incurred in service or aggravated by 
service, nor may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1133, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).   

4.  Peripheral neuropathy of the bilateral lower extremities, to 
include as secondary to a back disorder, was not incurred in or 
aggravated by active service, nor is it secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010); 38 C.F.R. 
§ 3.310 (effective prior to October 10, 2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that a back disorder and resulting 
peripheral neuropathy of the bilateral lower extremities are 
related to his military service with the United States Army from 
April 1969 to November 1970. 

Factual Background

Service treatment records show that the Veteran complained of " 
persistent back pain" in a November 1970 separation examination, 
however physical examination of the back was normal.  Service 
treatment records are negative for any complaints, treatment, or 
diagnosis relating to the Veteran's lower extremities, to include 
peripheral neuropathy.  A clinical evaluation of the Veteran's 
lower extremities was normal as reflected in a November 1970 
separation examination.  

The Veteran submitted an original claim for service connection 
for a back disorder in December 1970.  The RO scheduled the 
Veteran for a VA examination based on the Veteran's service 
treatment records reflecting complaints of back pain in a 
November 1970 separation examination.  However, the Veteran 
failed to report for the scheduled examination and the RO denied 
this initial claim in a January 1971 rating decision.  Although 
the RO provided notice of this denial, the Veteran did not 
initiate an appeal.  Therefore, the RO's decision of January 1971 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  

In September 2006, the Veteran filed a new claim for service 
connection for a back disorder.  In connection with this claim, 
the RO obtained recent VA outpatient treatment records which 
showed a diagnosis of lumbar disc disease in September 2006, but 
failed to provide any evidence to show the disability was 
incurred or related to military service.  By rating decision 
dated in March 2007, the RO declined to reopen the claim of 
service connection for a back disorder.  

Thereafter, the Veteran was afforded a March 2008 VA examination.  
The VA examiner diagnosed the Veteran with myofascial cervico-
lumbar syndrome and opined that this current condition is more 
likely than not related to chronic degenerative changes that are 
a result of aging, obesity, musculoskeletal deconditioning, and a 
genetic predisposition to developing degenerative disc/joint 
disease.  The Veteran also submitted more recent VA outpatient 
treatment records dated from September 2006 to February 2010, 
which in pertinent part, noted his diagnosis of lumbar disc 
disease in September 2006, October 2007, and December 2009.  The 
Veteran was also diagnosed with degenerative disc/joint disease 
in December 2007.  Moreover, the Veteran submitted an April 2009 
VA "statement of attending physician," which noted the 
Veteran's diagnosis of chronic low back pain as moderate.  
  
VA outpatient treatment records since June 2009 report the 
Veteran experiences radiating pain to his lower legs; however, 
there is no current diagnosis of peripheral neuropathy.  

New and Material Evidence Issue

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that even where the RO did not address whether 
there was new and material evidence, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.2d 1366 (Fed. Cir. 2001).  Accordingly, the Board 
must initially determine whether there is new and material 
evidence to reopen the claim.  

Upon review of the record, the Board finds that the evidence 
regarding the back is new and material.  Specifically, the March 
2008 VA examination report and VA outpatient treatment records, 
specified above, are not cumulative or redundant of evidence 
already of record because it suggests that the Veteran has a 
current disability relating to his back.  No such evidence was of 
record at the time of the prior denial in January 1971 when the 
RO denied the claim for service connection.  Because the newly 
submitted evidence establishes a current disability that is 
potentially related to the Veteran's military service, it is 
material because it bears directly and substantially upon the 
specific matter under consideration.  Additionally, this 
evidence, by itself or in connection with evidence previously 
assembled, raises a reasonable possibility of substantiating the 
claim of service connection for a back disorder.  
 
Therefore, the Board finds that the newly submitted evidence to 
be both new and material.  Having submitted new and material 
evidence, the Veteran's service connection claim on appeal, is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Service Connection Issues

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition, certain chronic disease, such as arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).   

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
as part of the original condition.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a service 
connected disability.  In this instance, the Veteran may be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The regulation concerning secondary service connection, 38 C.F.R. 
§ 3.310, was amended effective October 10, 2006.  See 71 FR 
52744-47, (Sept. 7, 2006).  The intent was to conform to the 
regulation to Allen v. Brown.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury, unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  See 38 C.F.R. § 3.310.

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a baseline 
level of disability for the nonservice-connected disorder prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law on effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

      1.  Back Disorder

During the February 2010 hearing the Veteran testified that he 
injured his back due to an in-service injury.  While working in a 
supplies warehouse, a box fell off a forklift towards the 
Veteran, causing him to fall to the ground with the box landing 
nearby.  He further testified that he was treated in a hospital 
for three months.  The Veteran asserts that service connection is 
warranted for a back disorder.

Given the evidence of record, the Board finds that service 
connection for a back disorder is not warranted.  First, while 
there is evidence that the Veteran complained of "persistent 
back pain" during the November 1970 separation examination, 
physical examination of the back at that time was normal.  Also, 
there is no evidence of arthritis or degenerative disc/joint 
disease, of the back during service or within one year after 
separation from active service.  Furthermore, there is no link 
between the Veteran's current back disorder and military service.  
Rather, a March 2008 VA examiner opined that the Veteran's 
current back disorder was not related to his military service.   

The Board finds the March 2008 VA medical opinion to have the 
most evidentiary weight.  A VA examiner is competent to render a 
medical opinion as to the etiology of the Veteran's current back 
disorder.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  
The March 2008 VA examiner reviewed the Veteran's service 
treatment records as well as current VA outpatient treatment 
records and discussed all relevant evidence regarding the 
Veteran's back disorder.  The VA examiner provided reasons and 
bases for the conclusion and pointed to evidence which supported 
the conclusion.  In assessing such evidence, whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).

The Board also notes the gap of time between the Veteran's 
separation from service in 1970 and the first report of a back 
disorder in September 2006.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

It is acknowledged that the Veteran is competent to give evidence 
about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It also is acknowledged that lay evidence concerning 
continuity of symptoms after service, if credible, ultimately is 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1331.  Here, however, any 
statements as to continuous back problems since service are not 
found to be persuasive in light of the fact that the Veteran was 
not diagnosed with a back problem until September 2006, 
approximately 36 years following service separation.  Such 
histories reported by the Veteran for treatment purposes are of 
more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements 
found in medical records when medical treatment was being 
rendered may be afforded greater probative value; statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care); see 
also Pond v. West, 12 Vet. App. 341 (1999) (finding that, 
although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).

For these reasons, continuity of symptomatology has not been 
established either through the medical evidence or through the 
Veteran's statements.  As such, the Board finds that the 
Veteran's statements regarding continuity of symptomatology are 
not credible.  

As above, the earliest indication of a back disorder is a VA 
treatment record dated in September 2006, approximately 36 years 
after military service.  See Maxson, 230 F.3d at 1333.  
Accordingly, the Veteran's contentions are of little probative 
value.       

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for a back disorder.  See Gilbert, 1 Vet. 
App. at 55.
      
      2.  Peripheral Neuropathy

During the February 2010 hearing the Veteran testified that he 
has experienced numbness and tingling in his legs since 2006 and 
has been prescribed Hydrocodone to alleviate the pain.  He 
further testified that doctors have told him that the peripheral 
neuropathy is related to his in-service back injury.  The Veteran 
asserts that service connection is warranted for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to a back disorder.

The Board finds that there is a lack of competent medical 
evidence indicating that the Veteran has peripheral neuropathy of 
the bilateral lower extremities.  Based upon the evidence in the 
claims file, no current diagnosis for this claimed disorder has 
been entered.  Therefore, the evidence of record is void of any 
medical treatment or diagnosis for this claimed disorder.     

The Veteran was informed in the October 2006 VCAA letter that he 
must have evidence of a current disability for his claimed 
disorder.  He has not presented any such evidence nor has he 
provided any information as to where VA could obtain such 
evidence.  Since there is no competent medical evidence of any 
current "disability," service connection cannot be granted.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that a condition or injury occurred in-service alone is 
not enough; there must be a current disability resulting from 
that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability," and held "[i]n the absence of proof 
of a present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(symptoms alone, without a finding of an underlying disorder, 
cannot be service connected).

As noted above, the Veteran has not been granted service 
connection for a back disorder, thus his claim of entitlement to 
service connection for peripheral neuropathy of the bilateral 
lower extremities, to include as secondary to a back disorder 
warrants no further consideration.  The claim must be denied as a 
matter of law.  38 C.F.R. § 3.310.  Moreover, even though the 
Veteran has not specifically claimed direct service connection 
for peripheral neuropathy, the evidence of record shows neither 
an in-service incurrence, current diagnosis, nor evidence of any 
relationship between service and any present peripheral 
neuropathy.

The Veteran's claim for service connection includes his own 
assertion that his current numbness and tingling in his legs is 
related to military service.  The Board does not doubt the 
sincerity of the Veteran's beliefs that these symptoms are due to 
his active military service.  Nevertheless, as a lay person not 
trained in medicine, his opinion that he has a diagnosis of the 
claimed disorder.  Jandrea, 492 F.3d at 1372.    

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for peripheral neuropathy of the bilateral 
lower extremities, to include as secondary to a back disorder.   
See Gilbert, 1 Vet. App. at 55.



Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated in October 2006.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant a physical 
examination, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.

The March 2008 VA examiner reviewed the Veteran's claims file, 
noted his medical history, and recorded pertinent examination 
findings.  All obtainable evidence identified by the Veteran 
relative to the claim has been obtained and associated with the 
claims file.  The Board notes that the VA examination report is 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

The Veteran has not been given a VA examination in connection 
with the peripheral neuropathy claim.  VA need not conduct an 
examination with respect to this claim because the information 
and evidence of record contains sufficient competent medical 
evidence to decide the claim.  Indeed, in view of the absence of 
a diagnosis of peripheral neuropathy, there is no duty to provide 
an examination or a medical opinion.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006)

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for a back disorder is reopened 
and the appeal is granted to this extent only.

Service connection for a back disorder is denied.

Service connection for peripheral neuropathy of the bilateral 
lower extremities, to include as secondary to a back disorder, is 
denied.




REMAND

The Veteran contends that service connection is warranted for 
hypertension, as it is causally related to in-service occurrences 
of chest pains and headaches.  Service treatment records reflect 
complaints of chest pain in a May 1968 report of medical history 
and a July 1970 treatment note.  Furthermore, in a November 1970 
separation examination, the Veteran's blood pressure was 130 over 
60.  Post service VA outpatient treatment records report 
borderline blood pressure in September 2007 and a diagnosis of 
hypertension in October 2008.  In January 2009, the Veteran was 
prescribed medication for his hypertension, and the dosage was 
subsequently increased in October 2009 and January 2010.  

Review of the evidentiary record shows that the Veteran has not 
been afforded a VA examination for this claim on appeal.  The 
Board notes that the Veteran is competent to assert that he has 
experienced symptoms relating to his blood pressure and chest 
pains since service.  As such, there remains some question as to 
whether the Veteran's current diagnosis of hypertension is 
attributable to his active military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Thus, given the Veteran's contentions regarding his current 
disability, and the medical evidence suggesting that his 
hypertension is possibly attributable to service, the Board finds 
that an examination is necessary prior to final appellate review.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (Under 
38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he had 
had continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  

1.  Schedule the Veteran for the appropriate 
VA examination to determine whether there is 
a causal nexus between his active military 
service and his hypertension.  The claims 
file must be made available to the examiner 
for review, and the examination report should 
reflect that such review has been 
accomplished.  All appropriate testing should 
be conducted, and all pertinent disabilities 
associated with the Veteran's heart found to 
be present should be diagnosed.  The 
appropriate examiner must provide an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) the 
Veteran's hypertension had its origin in 
service or is in any way related to the 
Veteran's active service.  A rationale for 
any opinion reached must be provided.  

If the examiner concludes that an opinion 
cannot be offered without engaging in 
speculation then he/she should indicate this 
and explain the reason why an opinion would 
be speculative.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).






 Department of Veterans Affairs


